 

AO 106 (Rev. 04/10) Application for a Search Warrant

Case 3:19-mj-05332-JLB Document1 Filed 11/29/19 PagelD.1 Page 1 of 11 IP

 

UNITED STATES DISTRICT COURT!

 

 

 

 

 

for the
Southern District of California Lr
CLERK US DISTRICT GOUk
SOUTHERN DISTRICT OF Ca
In the Matter of the Search of ) BY
(Briefly describe the property to be searched )
or identify the person by name and address) \ Case No. } 9 M d 5 3 3 ?
Blue Cricket smartphone }
Seized as FP&F No. 2020565800002901 }
IMEI #866514035299653 )

(‘Target Device”)
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

roper be searched and give its location):
p Be Alfad rearcheR & 4

located in the Southern District of California , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B’

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
Mf evidence of a crime;

O contraband, fruits of crime, or other items illegally possessed; -
0 property designed for use, intended for use, or used in committing a crime;
1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
Title 8, United States Code § Title 8, USC 1324(a)(1){AXii) Attempted Transportation of Illegal Allens
1324

The application is based on these facts:
See Attached Affidavit

wo Continued on the attached sheet.

( Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

Applicant's signature

 

Giancarlo Lugo, Border Patrol Agent, U.S. Border Patrol

Printed name and title

 

Sworn to before me and signed in my presence.

4
Date: 41/27/2019 (\, f bud

AS
“ Judge's signature
City and state: San Diego, California h¢ Honorabie Jill L. Burkhardt, U.S. Magistrate Judge
V Printed name and title

 

 

 
Co Oo fF SOON OAR UB OU RO

RD RO BRD BD BRI BD BR BRD ORO OH a ea ea ep
oOo sa DW w HP YS BB FF DTD Oo tO HSI HDB A BR WW PO eE

 

 

Case 3:19-mj-05332-JLB Document1 Filed 11/29/19 PagelD.2 Page 2 of 11

AFFIDAVIT
I, Giancarlo Lugo, being duly sworn, hereby state as follows:
INTRODUCTION —
I. T submit this affidavit in support of an application for warrant(s) to search the

following electronic device(s):

Blue Cricket Smartphone

Seized as FP&F No. 2020565800002901
IMEI #8665 14035299653

(“Target Device”)

the “Target Device”, as further described in Attachment(s) A, and to seize evidence of
crime, specifically, violations of Title 8, United States Code, Section 1324 (Alien
Smuggling), as further described in Attachment B.

2. The requested warrant(s) relate(s) to the investigation and prosecution of
Ricardo GONZALEZ for smuggling illegal aliens from Mexico into the United States. The
Target Device are currently in the custody of Department of Homeland Security, Customs
and Border Protection, United States Border Patrol, San Diego Sector.

3. The facts set forth in this affidavit are based upon my personal observations,
my training and experience, and information obtained from various law enforcement
personnel and witnesses, including my review of reports prepared by other law enforcement
officers and agents. This affidavit is intended to show that there is sufficient probable cause
for the requested warrant(s) and does not purport to set forth all of my knowledge of the

investigation into this matter. Dates and times are approximate.

. TRAINING AND EXPERIENCE
4, I have been employed by the USBP since 2008, and am currently assigned to
the San Diego Sector Prosecutions Unit. I graduated from the Border Patrol Basic Academy
at the Federal Law Enforcement Training Center in Artesia, New Mexico. | am a Federal
Law Enforcement Officer within the meaning of Rule 41(a)(2)(C), Federal Rules of

I

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Oo YU KH WB WwW bw

 

 

Case 3:19-mj-05332-JLB Document 1 Filed 11/29/19 PagelD.3 Page 3 of 11

Criminal Procedure and have been a Federal Law Enforcement Officer for ten years. J am
authorized by Rule 41(a) Federal Rules of Criminal Procedure to make applications for
search and seizure warrants and serve arrest warrants. J have experience and have received
training with respect to conducting investigations of immigration and criminal violations of
Titles 8, 18, 19, and 21 of the United States Code.

5. My current duties involve the preparation of criminal and administrative cases
for prosecution, including the use of linking related subjects and information via electronic
equipment .and telephones. In the course of my duties, I investigate and prepare for
prosecution cases against persons involved in the inducement, transportation, and harboring
of illegal aliens into and within the United States; and, the utilization of illegally-obtained,
counterfeit, altered or genuine immigration documents by illegal aliens to illegally gain
entry or remain in the United States. |

6. During my tenure as a Border Patrol Agent, I have participated in the
investigation of a number of cases involving the smuggling of aliens from Mexico into the
United States and transportation of illegal aliens within the United States, which have
resulted in the issuance of arrest warrants, search warrants, seizure warrants, and the

indictments of persons for alien smuggling, including drivers, passengers, and guides, _

7, Through the course of my training, investigations, and conversations with
other law enforcement personnel, I have gained a working knowledge of the operational
habits of alien smugglers and alien transporters, in particular those who attempt to smuggle
aliens into the United States from Mexico and transport them throughout the Southern
District of California. Iam aware that it is a common practice for alien smugglers to work
in concert with other individuals and to do so by utilizing cellular telephones to maintain
communications with co-conspirators and/or illegal aliens in order to further their criminal
activities. Because they are mobile, the use of cellular telephones permits alien smugglers
and transporters to easily carry out various tasks related to their smuggling activities,
including, e. g., remotely monitoring the progress of the aliens while the aliens are in transit,

providing instructions to transporters, guiding aliens to specific pick up locations, warning

2

 

 
oO wo o~ oN Oa fF Ww NO

bh bho NM bt ho ie ho Bo Ro re Re ee
COO ~F ON OU BR OH YE OS OULUlUmwOUISTON OOD Sl

 

 

Case 3:19-mj-05332-JLB Document1 Filed 11/29/19 PagelD.4 Page 4 of 11

accomplices about law enforcement activity in the area and the status of check-point
operations, and communicating with co-conspirators who guide aliens, coordinate drop off
locations, and/or operate alien stash houses.

8. The smuggling of aliens generates many types of evidence, including, but not
limited to, cellular phone-related evidence such as voicemail messages referring to the
arrangements of travel, names, photographs, text messaging (via SMS or other
applications), and phone numbers of co-conspirators and illegal aliens. For example,
drivers and passengers responsible for transporting illegal aliens are typically in telephonic
contact with co-conspirators immediately prior to and/or following the crossing of the
illegal aliens at the border, at which time they receive instructions, including where to pick-
up the illegal aliens for transportation into the United States and where to take the illegal
aliens after crossing into the United States. These communications may also include
locations for delivery to stash houses and/or sponsors. Illegal aliens also are typically in
telephonic contact with co-conspirators prior to and following their crossing in order to
make smuggling arrangements, receive instructions, and report their locations after
crossing.

9, Based upon my training, experience, and consultations with law enforcement
officers experienced in narcotics trafficking investigations, and all the facts and opinions
set forth in this affidavit, I know that cellular telephones (including their Subscriber Identity
Module (SIM) card(s)) can and often do contain electronic evidence, including, for example,
phone logs and contacts, voice and text communications, and data, such as emails, text
messages, chats and chat logs from various third-party applications, photographs, audio
files, videos, and location data. In particular, in my experience and consultation with law
enforcement officers experienced in alien smuggling investigations, | am aware that
individuals engaged in alien smuggling may store photos and videos on their cell phones
that reflect or show co-conspirators and associates engaged in alien smuggling, as well as
images and videos with geo-location data identifying alien smuggling transportation routes,

and communications to and from recruiters and organizers.

 

 
Co Oo SB Ss DH HBP WW YP

MM BO BM BS KB NORD RD ORD
oO ~] aN un fF Ww No — 3S \O co ~~ ON Un i Ga bo e

 

 

Case 3:19-mj-05332-JLB Document1 Filed 11/29/19. PagelID.5 Page 5 of 11

10. This information can be stored within disks, memory cards, deleted data,
remnant data, slack space, and temporary or permanent files contained on or in the cellular

telephone. Specifically, searches of cellular telephones may yield evidence:

a. tending to indicate efforts to smuggle aliens from Mexico into the United
_ States;
b. tending to identify accounts, facilities, storage devices, and/or services—

such as email addresses, [P addresses, and phone numbers—ised to
facilitate alien smuggling and transportation of smuggled aliens;

c, tending to identify co-conspirators, criminal associates, or others involved
in alien smuggling, or transportation of smuggled aliens;

d. tending to identify travel to or presence at locations involved in the
- smuggling, transportation, or harboring of illegal aliens, such as stash —
houses, load houses, or delivery points;

e. tending to identify the user of, or persons with control over or access to,
_ the Target Device(s); and/or

f. tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or datainvolved .
in the activities described above.

FACTS SUPPORTING PROBABLE CAUSE

11, On November 26, 2019, Border Patrol Agent A. Martinez, was conducting
assigned duties in the Imperial Beach Border Patrol Station's area of responsibility. At
approximately 6:52 PM, the Joint Harbor Operations Command (JHOC) operator, informed
agents of a Jet Ski traveling north towards Seacoast Drive. The JHOC operator then
observed the Jet Ski going east towards the shore and dropping off two individuals near an
area known to Border Patrol agents as “Surf Camp.” The JHOC operator observed another
individual meeting with the two individuals that were dropped off by the Jet Ski. Agent
Martinez responded to the area and encountered the three individuals. This area is located
approximately four miles north of the United States/Mexico International Boundary and

4

 

 

Ie ar pe ieee in
O CO IO UW B Ww PB we

co ~s HN tO FPO OY LO OOUUUNOUlLlLUlUmOOULU GAT UDO SOU ONY

 

 

Case 3:19-mj-05332-JLB Document1 Filed 11/29/19 PagelD.6 Page 6 of 11

approximately six miles west of the San Ysidro, California Port of Entry. As Agent
Martinez approached the individuals, he could clearly observe that the three individuals
were walking closely together and attempted to avoid him in unison by walking towards the
beach. As Agent Martinez approached even closer, they again attempted to walk away from

him. Agent Martinez identified himself as Border Patrol Agent and conducted an

immigration inspection on all three individuals, ‘The individual later identified as the | .

defendant, Ricardo GONZALEZ, stated that he is a United States citizen. The other two
individuals later identified as material witnesses, Gabriel CRUZ-Cavero and Emigdio
CRUZ-Garcia, both stated that they are citizens of Mexico without any immigration
documents allowing them to enter or remain in the United States legally. At approximately
7:15 PM, Agent Martinez placed all three individuals, including GONZALEZ, under arrest.

12. Defendant Ricardo GONZALEZ was advised of his Miranda rights.
GONZALEZ stated he understood his rights and was willing to answer questions without
an attorney present. GONZALEZ stated that he came to Imperial Beach, California to pick
up two illegal aliens. GONZALEZ stated that he was expecting to get paid $80 for gas.
GONZALEZ stated that a friend asked him for a favor to pick up two illegal aliens and take
them in his Mini Cooper to the Walmart on Aero Drive in San Diego. GONZALEZ knew
it was illegal to smuggle aliens but was doing it as a favor for a friend that is a family
member. GONZALEZ stated that he came to Imperial Beach, California after work at 3:00
PM and waited in the area until the aliens were dropped off at approximately 7:00 PM.
GONZALEZ was in possession of a cell phone at the time of arrest. GONZALEZ’ phone
(Target Device) was subsequently seized.

13. \ Both material witnesses, stated that they are citizens of Mexico and do not have
any immigration documents allowing them to enter or remain in the United States legally.
CRUZ-Cavero stated he was going to pay 16,000 USD to be smuggled into the United
States. CRUZ-Garcia stated he was going to pay 5,000 USD to be smuggled into the United
States. Both stated they were smuggled into the United States on a jet ski, and their final

destination was northern, California.

 

 
D> © CO SD DW w BP WH bw —

mM NN NM BP NYY NN Se Be ee Re Re Se eS eS
aon A A BF WM SF Oo Oo Oo HK KO HA BP BW BY

 

 

Case 3:19-mj-05332-JLB Document1 Filed 11/29/19 PagelD.7 Page 7 of 11

14. In my training and experience, alien smugglers and transporters may be
involved in the planning and coordination of alien smuggling event in the days and weeks
prior to an event. Co-conspirators are also often unaware of a defendant’s arrest and will
continue to attempt to communicate with a defendant after their arrest to determine the
whereabouts of the aliens. Accordingly, I request permission to search the Target Device
for data beginning from October 26, 2019 through November 26, 2019, which was the

day following the arrest.

METHODOLOGY

15. It is not possible to determine, merely by knowing the cellular telephone’s
make, mode] and serial number, the nature and types of services to which the device is
subscribed and the nature of the data stored on the device. Cellular devices today can be
simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books and
can be mini-computers allowing for electronic mail services, web services and rudimentary
word processing. An increasing number of cellular service providers now allow for their
subscribers to access their device over the internet and remotely destroy all of the data
contained on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode” which disables access to the network.
Unlike typical computers, many cellular telephones do not have hard drives or hard drive
equivalents and store information in volatile memory within the device or in memory cards
inserted into the device. Current technology provides some solutions for acquiring some of
the data stored in some cellular telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to such

acquisition, the examiner must inspect the device manually and record the process and the

 

 

 
Co OS 6S SI DO WH HBP He Be

BS PB BO BO BD BD BRD ORD BRD OOO ae
OO s~F DW ra Wwe NM FS CO Oo Fo HS DH rH FP WW LP

 

 

Case 3:19-mj-05332-JLB Document1 Filed 11/29/19 PagelD.8 Page 8 of 11

results using digital photography. This process is time and labor intensive and may take
weeks or longer.

16.. Following the issuance of this warrant, a case agent familiar with the
investigation will collect the subject cellular telephone and subject it to analysis. All
forensic analysis of the data contained within the telephone and its memory cards will
employ search protocols directed exclusively to the identification and extraction of data
within the scope of this warrant.

17, - Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within 90 days, absent further

application to this court.

PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
18. Law enforcement has previously attempted to obtain the evidence sought by

this warrant through the owners’ consent. Consent was not given.

CONCLUSION

19. Based on the facts and information set forth above, there is probable cause to
believe that a search of the Target Device will yield evidence of alien smuggling violations
of Title 8, United States Code, Sections 1324.

20. Because the Target Device was seized at the time of (GONZALEZ’) arrest
and have been securely stored since that time, there is probable cause to believe that such
evidence continues to exist on the Target Device. As stated above, I believe that the
appropriate date range for this search is from October 26, 2019 through November 26,
2019,

 

 

acre es ie er atc
CU A MW BR WY bw

10
i]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-mj-05332-JLB Document1 Filed 11/29/19 PagelD.9 Page 9 of 11

21. Accordingly, I request that the Court issue warrants authorizing law
enforcement to search the item(s) described in Attachment(s) A, and seize the items listed

in Attachment B using the above-described methodology.

I swear the foregoing is true and correct to the best of my knowledge and belief.

Giancarlo Lugo
Border Patrol Agent

Subscribed and sworn to before me this 74 day of November, 2019.
OAs Due

Hon Ail L. Burkhardt
United States Magistrate Judge |

 

 

 

 
Case 3:19-mj-05332-JLB Document1 Filed 11/29/19 PagelD.10 Page 10 of 11

ATTACHMENT A
PROPERTY TO BE SEARCHED
The following property is to be searched:

Blue Cricket Smartphone

Seized as FP&F No. 2020565800002901
IMET #866514035299653

(“Target Device’)

Target Device is currently in the custody of the Department of Homeland Security,
Customs and Border Protection, United States Border Patrol, San Diego Sector.

 
Case 3:19-mj-05332-JLB Document1 Filed 11/29/19 PagelD.11 Page 11 of 11

ATTACHMENT B

ITEMS TO BE SEIZED

Authorization to search the cellular telephone(s) described in Attachment(s) A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular telephone(s) for evidence
described below. The seizure and search of the cellular telephone(s) shall follow the
search methodology described in the affidavit submitted in support of the warrant(s).

The evidence to be seized from the cellular telephone(s) will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of October 26, 2019 through November 26, 2019:

a.

' tending to indicate efforts to smuggle aliens from Mexico into the United
States; .

tending to identify accounts, facilities, storage devices, and/or services—
. such as email addresses, IP addresses, and phone numbers—used to

facilitate alien smuggling and transportation of smuggled aliens;

tending to identify co-conspirators, criminal associates, or others involved
in alien smuggling, or transportation of smuggled aliens;

tending to identify travel to or presence at locations involved in the

smuggling, transportation, or harboring of illegal aliens, such as stash

houses, load houses, or delivery points;

- tending to identify the user of, or persons with control over or access to,
the Target Device(s); and/or

tending to place in context, identify the creator or recipient of, or establish
. the time of creation or receipt of communications, records, or data involved
in the activities described above,

which are evidence of violations of Title 8, United States Code, Section 1324.
